ORDER

PER CURIAM:
William Condit appeals the judgment of conviction for first degree murder and armed criminal action in the death of Charles Brown. On appeal, Condit challenges the sufficiency of the evidence on the issue of deliberation. He also challenges the admission of autopsy photographs.
Having fully considered the arguments of appellant, we affirm. Finding the decision to be without precedential value, we affirm by summary order pursuant to Rule 30.25(b). A memorandum of the reasons for our decision has been furnished the parties.